On Motion to Strike Cost Bill.
Mr. Chiee Justice Moore
delivered the opinion.
5. This is a motion to tax costs and disbursements. A supplemental decree herein having been reversed July 27, *4871903, the defendant, on December 9th of that year, filed a statement of his costs and disbursements, serving a copy thereof on plaintiff’s counsel, who moved to strike it from the files, on the ground that it was not placed thereon within the time prescribed. The clerk having allowed the several items as claimed, plaintiff’s counsel contend that an error was thereby committed. The statute prescribing the manner of taxing costs and disbursements was amended by an act approved February 24, 1903, prohibiting the recovery thereof unless the prevailing party to a judgment, decree, or special proceeding, within five days from the rendition thereof, serves on the adverse party entitled to notice an itemized statement of the, sums to which he claims to be entitled. Such statement may be filed, however, at any time after the period prescribed, but not later than the first day of the next regular term of the court occurring after the expiration of the first five days, in which case the statement must be served on the adverse party, though he has not appeared. If objections thereto are filed within five days from the expiration of the time allowed to file the cost bill, such statement and objections shall constitute the only pleadings required, and the issue so joined shall be tried as soon as convenient by the court or judge, and from the judgment rendered thereon an appeal maybe taken: Laws 1903, p. 209,210. Though this statute was evidently designed to regulate the mode to be pursued in taxing costs and disbursements in the circuit courts, the rule prescribed ought to be adopted as far as applicable in this court: Rader v. Barr, 37 Or. 453 (61 Pac. 1027, 1127).
6. It will be remembered that the cost bill was filed December 9, 1903 ; but as an excuse for the delay it is maintained by defendant’s counsel that a petition for a rehearing was pending until October 5th of that year, and until that was overruled no final decree had been rendered, and *488for this reason the statement was filed within the time prescribed. In Hammer v. Downing, 39 Or. 504 (65 Pac. 990), it was held that when an opinion is handed down the judgment affected thereby is to all intents and purposes final, notwithstanding the rules of this court allow the defeated party twenty days in which to file a petition for a rehearing, and the conclusion so reached controls the case at bar.
7. It is also insisted by defendant’s counsel that stipulations had been entered into between the parties hereto which affected the costs in the case of McFarlane v. Cornelius, post (74 Pac. 468), and that, objections to a cost bill in that case not haying been disposed of until December 7, 1903, it was impossible prior thereto to determine the amount of costs to which their client was entitled, and hence the statement of the items now claimed was filed in proper time. In that case, which was an action arising out. of the original decree in this suit, the only controversy involved in the objections to the cost bill related to the expense incurred in printing an abstract and briefs ; the stipulations having provided that the outline of the case, and the summary of the law points and argument in support thereof, as printed, might be used in both cases, as far as applicable. The expense of publishing the abstract and brief in the case at bar and the other items included in the statement herein were not necessarily involved in the cost bill in the case of McFarlane v. Cornelius, which related to the costs and disbursements to which that plaintiff was entitled, the defendant therein contending that by reason of the stipulations entered into she was entitled to only one half the sum claimed. In the case at bar the costs and disbursements to which the defendant was entitled could have been ascertained when the supplemental decree-was reversed, but no statement thereof having been filed until after the first day of the next succeeding term of court occurring after the expiration of the five days from July *48927,1903, the prohibition contained in the statute compels us to disallow the items now claimed. The motion to strike the statement from the files is therefore allowed.
Motion to Strike Granted.